Case 2:20-cv-00078-JRG Document 87-1 Filed 01/06/21 Page 1 of 2 PageID #: 3364




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §
Plaintiff,                                        §       Case No. 2:20-CV-00078-JRG
                                                  §
    v.                                            §       JURY TRIAL DEMANDED
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
Defendant.                                        §


               DECLARATION OF MAISSA CHOURAKI IN SUPPORT OF
          REPLY IN SUPPORT OF MOTION TO TRANSFER OF HMD GLOBAL
         OY UNDER 28 U.S.C. § 1404 TO THE SOUTHERN DISTRICT OF FLORIDA

I, Maissa Chouraki, hereby declare under 28 U.S.C. § 1746:

          1.   I am an attorney licensed to practice in the State of California, and an associate at

the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I have personal

knowledge of the matters set forth in this declaration and, if called as a witness, I could and

would testify competently to each of them.

          2.   Attached hereto as Exhibit A is a true and correct copy of CCE’s Supplemental

Initial Disclosures served on January 1, 2021.

          3.   Attached hereto as Exhibit B is a true and correct copy of a document generated

by selecting “Save to PDF” on https://www.linkedin.com/in/hollyhernandez/.




                                                 –1–
Case 2:20-cv-00078-JRG Document 87-1 Filed 01/06/21 Page 2 of 2 PageID #: 3365




       4.     Attached hereto as Exhibit C is a true and correct copy of a document produced

by Cellular Communications Equipment LLC, bearing production numbers CCE_HMD_001939

to CCE_HMD_001982.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

January 4, 2021 in San Francisco, California.


                                             _______________________
                                              Maissa Chouraki




                                                –2–
